Opinion by
Mr. Justice Potter,
The plaintiff in this case has appealed from the refusal of the court below to take off a judgment of compulsory nonsuit. The defendant company was charged with negligence in the operation of one of its cars; and the specific act of which complaint was made was a sudden and violent stop, resulting in injury to the plaintiff. Under ordinary circumstances, with the car under proper control, when it is brought to a stop by the motorman, it is not done so abruptly as to injure a passenger, by throwing him forward against the seat in front of him. Yet that was what occurred in this case, if the testimony of the plaintiff is to be credited. Such an unusual manner of stopping the car called for explanation by the defendant. If the sudden and violent stop was made necessary by something which occurred outside the car, and which was beyond the control of the motorman, and in his judgment made it needful to stop abruptly, rather than incur the risk of otherwise causing more serious injury, that fact should have been made to appear. But, in the absence of any explanation, the occurrence as described in the testimony of the plaintiff, was sufficient to justify an inference of negligence in the management of the car. It matters not whether there was an actual collision with a wagon; the point of the inquiry would be as to the conduct of the motorman, and whether or not he was justified in stopping his car in what under ordinary circumstances would have been a negligent manner, and with needless violence. The testimony of the plaintiff showed that the motorman did not manage his car in the manner usually and ordinarily proper in making stops, and that this action resulted in injury to the plaintiff. This evidence placed the duty of explanation and justification upon the defendant; and the judgment of compulsory nonsuit should not have been entered.
The judgment is reversed with a procedendo.